Sylvia Ramon Mora
                                                                    (Appellee/Cross-
                                                                   Appellant)Appellee/s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 7, 2014

                                   No. 04-12-00638-CV

                                   Salvador G. MORA,
                                 Appellant/Cross-Appellee

                                              v.

                                  Sylvia Ramon MORA,
                                 Appellee/Cross-Appellant

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-10478
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


       The court has considered the appellee's motion for en banc reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court